EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Lee on 18 August 2022.

Please replace all previous versions of claims 1, 8, and 15 with the following: 
1. (Currently Amended) A method comprising: 
activating, by a hypervisor of a host system, time virtualization heuristics for a virtual machine (VM), the time virtualization heuristics causing accelerated delivery of system clock timer interrupts by the hypervisor to a guest operating system (OS) of the VM; 
upon activating the time virtualization heuristics, determining, by the hypervisor, a scaling factor to be applied to RDTSC (Read Time-Stamp Counter) timestamps generated by one or more physical central processing units (CPUs) of the host system, wherein the RDTSC timestamps are generated in response to invocations of an RDTSC CPU instruction made by guest program code running within the VM, wherein the scaling factor is based on the activated time virtualization heuristics, and wherein when the scaling factor is applied to the RDTSC timestamps generated by the one or more physical CPUs, the RDTSC timestamps are consistent with a system clock counter of the VM while the time virtualization heuristics are activated, the system clock counter indicating a system time of the VM and being based on the system clock timer interrupts delivered by the hypervisor; and 
programming, by the hypervisor, the scaling factor into the one or more physical CPUs, the programming causing the one or more physical CPUs to apply the scaling factor to the generated RDTSC timestamps.

8. (Currently Amended) A non-transitory computer readable storage medium having stored thereon program code executable by a hypervisor of a host system, the program code embodying a method comprising: 
activating time virtualization heuristics for a virtual machine (VM), the time virtualization heuristics causing accelerated delivery of system clock timer interrupts by the hypervisor to a guest operating system (OS) of the VM; 
upon activating the time virtualization heuristics, determining a scaling factor to be applied to RDTSC (Read Time-Stamp Counter) timestamps generated by one or more physical central processing units (CPUs) of the host system, wherein the RDTSC timestamps are generated in response to invocations of an RDTSC CPU instruction made by guest program code running within the VM, wherein the scaling factor is based on the activated time virtualization heuristics, and wherein when the scaling factor is applied to the RDTSC timestamps generated by the one or more physical CPUs, the RDTSC timestamps are consistent with a system clock counter of the VM while the time virtualization heuristics are activated, the system clock counter indicating a system time of the VM and being based on the system clock timer interrupts delivered by the hypervisor; and 
programming the scaling factor into the one or more physical CPUs, the programming causing the one or more physical CPUs to apply the scaling factor to the generated RDTSC timestamps.

15. (Currently Amended) A host system comprising: 
one or more physical central processing units (CPUs); 
a hypervisor; and 
a non-transitory computer readable medium having stored thereon program code that, when executed, causes the hypervisor to: 
activate time virtualization heuristics for a virtual machine (VM), the time virtualization heuristics causing accelerated delivery of system clock timer interrupts by the hypervisor to a guest operating system (OS) of the VM; 
upon activating the time virtualization heuristics, determine a scaling factor to be applied to RDTSC (Read Time-Stamp Counter) timestamps generated by the one or more physical CPUs, wherein the RDTSC timestamps are generated in response to invocations of an RDTSC CPU instruction made by guest program code running within the VM, wherein the scaling factor is based on the activated time virtualization heuristics, and wherein when the scaling factor is applied to the RDTSC timestamps generated by the one or more physical CPUs, the RDTSC timestamps are consistent with a system clock counter of the VM while the time virtualization heuristics are activated, the system clock counter indicating a system time of the VM and being based on the system clock timer interrupts delivered by the hypervisor; and 
program the scaling factor into the one or more physical CPUs, the programming causing the one or more physical CPUs to apply the scaling factor to the generated RDTSC timestamps.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Applicant Admitted Prior Art, discloses guest program code within a VM keeping track of VM system time using a programmable interval timer that causes interrupts to be generated periodically, which are intelligently accelerated during time virtualization heuristics implemented by hypervisors, and using RDTSC timestamps called by the guest program code that are reflective of elapsed real-world time.
Bhandari et al. Pub. No.: US 2019/0087215 A1 discloses determining a scaling factor for a clock of hardware to a pre-specified or known frequency to adjust the ticking of time received at a virtual machine, and adapting a clock of an execution environment through a hypervisor.
Nicholas et al. Pub. No.: US 2007/0033589 A1 discloses detecting and correcting time loss in a virtual machine by initiating a catch-up mode to correct for a time loss and resuming nominal host timer rate when the time loss is made up.
Serebrin et al. Pub. No.: US 2013/0219389 A1 discloses a hypervisor providing a virtual counter 134 to emulate an event counter by measuring an RDTSC time source and scaling the time source by a differential ratio.
	“Timestamp-counter Scaling for Virtualization White Paper.” Reference number: 333159-001. Available September 2015 discloses providing VMM software with a mechanism by which it can adjust the TSC rate perceived by guest software. Wen TSC scaling and offsetting are enabled, reads from the TSC in VMX non-root operation multiply the actual TSC value by a new TSC multiplier, add the TSC offset, and return the sum to the guest software.

However, interpreting the claims in light of the specification based on applicant’s arguments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising a hypervisor activating time virtualization heuristics for a virtual machine causing accelerated delivery of clock timer interrupts to the virtual machine, determining a scaling factor to apply to RDTSC timestamps in response to the virtual machine invoking an RDTSC CPU instruction while the time virtualization heuristics are activated so that the scaled RDTSC timestamps are consistent with a system clock counter of the virtual machine that is based on the accelerated system clock timer interrupts, and programming the scaling factor into the CPUs causing the CPUs to apply the scaling factor to the RDTSC timestamps. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195